

APN: 06-111-08
 
EXHIBIT 10.14
            
The undersigned hereby affirm that this document, including any exhibits,
submitted for recording does not contain the social security number of any
person or persons. (Per NRS 239B.030)
 
PREPARED BY,
RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
 
Mark Hawkins
Fennemore Craig, P.C.
300 South Fourth Street, Suite 1400
Las Vegas, Nevada 89101
   

Space for County Recorder’s Use


ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS
AND
LOAN MODIFICATION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF LOAN DOCUMENTS AND LOAN MODIFICATION AGREEMENT
(this “Agreement”) is executed on March 15, 2011 (the “Effective Date”), by and
among SHEA MINING & MILLING, LLC, a Nevada limited liability company
(“Assignor”), STANDARD GOLD, INC., a Colorado corporation, having an address at
900 IDS Center, 90 South Eighth Street, Minneapolis, Minnesota  55402
(“Assignee”), and NJB MINING, INC., an Arizona corporation (“Lender”), having an
address at 10751 North Frank Lloyd Wright Blvd., Suite 101, Scottsdale, Arizona
85259.


RECITALS:


A.           Assignor is the current owner of that certain improved property
located in Esmeralda County, Nevada and more particularly described on Exhibit
“A” attached hereto (the “Property”).  Assignor acquired title to the Property
from Lender pursuant to that certain Asset Purchase and Sale Agreement dated
August 18, 2009 (the “Asset Agreement”).  In connection with the Asset
Agreement, Lender made a loan (the “Loan”) to Assignor in the original principal
amount of $2,500,000 as part of the purchase price under the Asset Agreement.


B.           In connection with the Loan, Assignor executed and delivered to
Lender that certain Term Loan Agreement dated August 21, 2009 (the “Loan
Agreement”), which was further evidenced by that certain Promissory Note, dated
August 21, 2009 (the “Note”), payable to the order of Lender in the original
principal amount of $2,500,000, bearing interest and being payable as therein
provided.


C.           Payment of the Loan is secured by, among other instruments, (i)
that certain Deed of Trust and Security Agreement with Assignment of Rents and
Fixture Filing, dated as of August 21, 2009 (the “Security Instrument”),
executed by Assignor, as original trustor, for the benefit of  Lender, as
beneficiary, encumbering, among other property, the Property, which Security
Instrument was recorded as Document No. 0174988 of the Official Records of
Esmeralda County, Nevada (the “Records”), and (ii) that certain Assignment of
Leases and Rents, dated as of August 21, 2009 (the “Assignment of Rents”),
executed by Assignor to Lender, recorded as Document No. 0174989 in the Records.

 
 

--------------------------------------------------------------------------------

 


D.           In connection with the Loan, Assignor executed that certain
Environmental Indemnity (the “Environmental Indemnity”), dated as of August 21,
2009, in favor of Lender.


E.           The Note, the Security Instrument, the Assignment of Rents, the
Environmental Indemnity, and all other instruments and documents executed in
connection with the Loan may be referred to, collectively, as the “Loan
Documents”.


F.           Lender is the current owner and holder of the Loan.


G.           Assignor now desires to transfer title to the Property to Assignee
in connection with the sale of Assignor’s assets to Assignee, which transfer
shall occur concurrently with the execution and delivery of this Agreement.  In
connection therewith, Assignor desires to assign and Assignee desires to assume
the duties and obligations of the Loan pursuant to the terms and conditions set
forth in the Loan Documents, as modified herein.


H.           Assignor and Assignee are sometimes referred to herein,
collectively, as the “Borrower Parties”.  The Borrower Parties and Lender are
sometimes referred to herein, collectively, as the “Loan Parties”.  Unless
otherwise defined herein, initially capitalized terms shall have the definitions
ascribed to them in the Security Instrument.


I.           Assignor failed to repay the Loan in full on the Maturity Date
(i.e., August 21, 2010), which failure constitutes an Event of Default (the
“Existing Default”).  The Existing Default remains uncured and the Loan is fully
due and payable.


J.           The Borrower Parties have requested, and Lender has agreed, subject
to the terms of this Agreement, to modify certain terms and provisions of the
Loan Documents as more specifically provided in this Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Loan Parties hereby agree as
follows:


AGREEMENTS:


1.           Assignment and Assumption of Loan Documents.
 
(a)           Assignor does hereby grant, bargain, sell, convey, assign,
transfer, set over and deliver unto Assignee, its successors and assigns, all of
Assignor’s right, title, interest, obligations, duties and liabilities in, to
and under the Loan Documents.  Nothing herein is meant, nor should it be
construed, to release Assignor from any of its obligations under the Loan
Documents.
 
 
 

--------------------------------------------------------------------------------

 

(b)           As a direct and primary obligation, Assignee hereby agrees to
observe and perform all duties, agreements, covenants, liabilities and
obligations under the Loan Documents, including without limitation, payment of
the indebtedness in accordance with the terms of the Loan Documents, as modified
herein.  By virtue of this Agreement, all references in the Loan Documents to
Grantor, Borrower, Maker, or similarly, shall be and mean Assignee.  Assignee
hereby confirms that it grants Lender a security interest in all the collateral
described in the Security Instrument, including without limitation, the fixtures
and personal property collateral described therein, and shall execute and record
concurrently herewith this Agreement in the Records.  Except as limited
hereunder, Assignee  and Assignor acknowledge and agree that the obligations
under the Loan Documents are joint and several.
 
Assignee acknowledges and agrees that any performance or non-performance of the
Loan Agreement, the Security Instrument, the Note or other Loan Documents prior
to the date hereof does not affect or diminish in any way the requirement of
compliance therewith.  The foregoing assumption by Assignee is absolute and
unconditional, is not subject to any defenses, waivers, claims or offsets, nor
may it be affected or impaired by any agreement, condition, statement or
representation of Assignor or any failure to perform the same and Assignee
hereby relinquishes, waives and releases any and all such defenses, claims,
offsets, and causes of action.  Assignee hereby represents that it has read and
approved of and will comply with, and be bound by, all of the terms conditions,
and provisions contained in the Loan Agreement, the Note, the Security
Instrument, the Assignment of Leases and all other Loan Documents.


(c)           Lender hereby consents to the assignment by Assignor and
assumption by Assignor of Assignor’s right, responsibilities duties and
obligations under the Loan Documents.
 
2.           Extension of Maturity Date.  Subject to the terms and conditions of
this Agreement, the Maturity Date (as defined in the Note) is amended to be
sixty (60) days following the Effective Date hereof, and all references in the
Loan Documents to the Maturity Date will be and mean a reference to such date
(the “Modified Maturity Date”; the period of time beginning on the Effective
Date and ending on the Modified Maturity Date is referred to as the “Extension
Term”).  During the Extension Term, payments under the Note will continue to be
due and payable as set forth in the Note and other Loan Documents, as amended by
this Agreement.
 
3.           Accrued Debt Service; Default Interest.  As a condition precedent
to the effectiveness of this Agreement, on or before the Effective Date,
Assignee shall pay to Lender any portions of monthly payments of principal and
interest under the Loan Documents which have accrued but remain unpaid after
giving effect to the extension of the Maturity Date provided in this Agreement,
which amount totals $362,847,47 (the “Accrued Debt Service”), a portion of which
in the amount of $190,104.17 Lender acknowledges receipt hereof.  The Loan
Parties acknowledge and agree that (i) from and after the Existing Default
interest on the entire outstanding principal balance of the Loan has accrued at
the Default Rate since such default date through the Effective Date (the
“Accrued Default Interest”), and (ii) a portion of the Accrued Debt Service
includes the Accrued Default Interest.
 
4.           Notices.  The address for “Borrower” under the Security Instrument,
the Note and other Loan Documents is hereby amended to add the following
addresses:
 
Standard Gold, Inc.
900 IDS Center, 80 South Eighth Street
Minneapolis, MN  55402
Attn:  Alfred Rapetti, Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 

 
And 
Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN 55402-4140
Attn:  Mr. David Polgreen


5.           Amendments to Other Loan Documents.  All Loan Documents shall be
and hereby are amended to the extent necessary to make the recitations and
contents thereof consistent with the terms of this Agreement.
 
6.           Lender Expenses.  In connection with this Agreement, and as a
material inducement to enter into this Agreement, on or before the Effective
Date, the Borrower Parties agree to pay to Lender an amount equal to $9,950,
representing the following costs and expenses (collectively, the “Lender
Expenses”):  (i) Lender’s actual legal fees and costs payable to outside counsel
incurred in connection with Lender’s exercise of remedies resulting from the
Existing Default and this Agreement; (ii) the cost of endorsements to Lender’s
mortgagee policy of title insurance as required by Lender; and (iii) all other
actual costs and expenses incident to the preparation, execution and recordation
hereof and the consummation of the transaction contemplated hereby, including,
but not limited to, any interest on advances funded by or on behalf of Lender,
recording fees, filing fees, rating agency confirmation fees, all third party
fees, search fees, transfer fees, inspection fees, and charges of the title
company and escrow agent.  The payment of Lender Expenses is a condition
precedent to the effectiveness of this Agreement and must occur on or before the
Effective Date in accordance with the terms of this Agreement.   In addition,
the payment of Lender Expenses on or before the Effective Date is also a
covenant of the Borrower Parties under the Loan Documents and the failure to pay
the Lender Expenses in full will constitute an immediate Event of Default.
 
7.           Lack of Defenses.  Except for the limitations and exculpation
provisions specifically provided for in the Loan Documents, the Borrower Parties
acknowledge and agree that, as of the Effective Date, they have no defenses,
counterclaims, offsets, cross-complaints or demands of any kind or nature
whatsoever that can be asserted to reduce or eliminate all or any part of their
liability to repay any indebtedness to Lender or seek affirmative relief for
damages of any kind or nature from Lender, which claims arise out of or are
related to the Loan Documents or the Borrower Parties’ relationship with
Lender.  To the extent that the Borrower Parties allege that they hold any such
claims, the Borrower Parties acknowledge and agree that they fully, forever and
irrevocably release any such claims pursuant to Section 11 of this Agreement.
 
8.           Indemnification.  If, after receipt of any payment from the
Borrower Parties for any indebtedness owed by the Borrower Parties, Lender is
compelled to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then the Borrower Parties shall be liable for, and
shall indemnify, defend and hold harmless Lender with respect to the full amount
so surrendered relating to the Borrower Parties, including any fees or costs
incurred by Lender in connection therewith.  The provisions of this Section
shall survive the termination of this Agreement and the other Loan Documents and
shall remain effective notwithstanding the payment the Loan obligations, the
cancellation of any Loan Document, the release of any lien, security interest or
other encumbrance securing such Loan obligations or any other action which
Lender may have taken in reliance upon the receipt of such payment.  Any
cancellation of the Note, release of the Security Instrument or any other
encumbrance or other such action shall be deemed to have been conditioned upon
any payment having become final and irrevocable.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Survival of Representations and Warranties.  All representations
and warranties of the Borrower Parties contained in this Agreement and in all
other documents and instruments in connection with this Agreement shall survive
the execution of this Agreement and are material and have been or will be relied
upon by Lender, notwithstanding any investigation made by any person, entity or
organization on behalf of Lender.
 
10.         Representations and Warranties.  The Borrower Parties do hereby make
the following representations and warranties to Lender as of the Effective Date
of this Agreement in order to induce Lender to enter into this Agreement, it
being hereby acknowledged by the Borrower Parties that Lender is relying upon
such representations and warranties as a material inducement to Lender’s
execution hereof:
 
(a)           Excluding the Existing Default, no default exits under the Loan
Documents, and no event or circumstance exists, which with the passage of time
or giving of notice, or both, would constitute and Event of Default under the
Loan Documents;
 
(b)           The Borrower Parties have no set-offs, counterclaims, defenses or
other causes of action against Lender arising out of the Loan, the Loan
Documents, any other indebtedness of the Borrower Parties to Lender, or
otherwise, and to the extent any such set-offs, counterclaims, defenses or other
causes of action may exist, whether known or unknown, said items are hereby
waived by the Borrower Parties;
 
(c)           Lender has duly performed all its obligations under the Loan
Documents;
 
(d)           Assignee is, or will be, the sole legal and beneficial owner of
the Property;
 
(e)           This Agreement constitutes the legal, valid and binding
obligations of the Borrower Parties enforceable in accordance with its terms,
and the execution and delivery of this Agreement does not contravene, result in
a breach of, or constitute a default under any security instrument, loan
agreement, indenture or other contract or agreement to which the Borrower
Parties are bound, nor would such execution and delivery constitute a default
with the passage of time or the giving of notice, or both;
 
(f)           The lien of the Security Instrument is valid and subsisting and
shall remain an enforceable and valid first lien against the Property;
 
(g)           The Borrower Parties have thoroughly read and reviewed the terms
and provisions of this Agreement and are familiar with the same, and the
Borrower Parties have entered into this Agreement voluntarily, without duress or
undue influence of any kind, and with the advice and representation of legal
counsel selected by the Borrower Parties;
 
(h)           Neither Lender, nor any of its officers, agents, employees,
representatives, or attorneys of or for Lender, have made any statement or
representation to the Borrower Parties regarding any fact relied upon in
entering into this Agreement and the Borrower Parties acknowledge and agree that
they have not relied upon any statement, representation or promise of any other
party or of any officer, agent, employee, representative or attorney for Lender
or its loan servicers, in executing this Agreement, or in making the agreements,
amendments and releases contained herein;
 
 
 

--------------------------------------------------------------------------------

 

(i)           In entering into this Agreement and the agreements and releases
provided for herein, the Borrower Parties hereby assume the risk of any mistake
of fact or law.  If the Borrower Parties subsequently discover that any fact
relied upon by it in entering into this Agreement was untrue, or that their
understanding of the facts or of the law was incorrect, the Borrower Parties
shall not be entitled to any relief in connection therewith, including, without
limitation the generality of the foregoing, any alleged right or claim to set
aside or rescind this Agreement or the waivers or releases contained or
referenced in this Agreement or the transactions contemplated by this Agreement.
 
(j)           Neither Assignor nor Assignee has made any general assignment for
the benefit of its creditors.  No proceeding seeking (i) relief for Assignor or
Assignee under any bankruptcy or insolvency law, (ii) the rearrangement or
readjustment of debt of Assignor or Assignee, (iii) the appointment of a
receiver, custodian, liquidator or trustee to take possession of substantially
all of the assets of Assignor or Assignee, or (iv) the liquidation of Assignor,
Assignee or any of its members, has been commenced or, to the actual knowledge
of the Borrower Parties’, is threatened.
 
(k)           Except as expressly set forth on Exhibit “B” attached hereto (the
“Litigation Schedule”), there are no judgments, orders, suits, actions,
garnishments, attachments or proceedings by or before any court, commission,
board or other governmental body pending, or to the knowledge of Assignor or
Assignee threatened, which involve or affect, or will involve or affect, the
Property or the validity or enforceability of this Agreement, the Loan Documents
or involve any risk of any lien, judgment or liability being imposed upon
Assignor or the Property, or which could materially adversely affect the
financial condition of Assignor or Assignee or the ability of Assignor or
Assignee to observe or perform fully their respective agreements and obligations
under this Agreement or under the Loan Documents.
 
11.         Release of Claims.
 
(a)           THE BORROWER PARTIES, ON BEHALF OF THEMSELVES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (THE “BORROWER RELEASE PARTIES”), HEREBY FULLY, FINALLY
AND COMPLETELY RELEASE AND FOREVER DISCHARGE LENDER, AND ITS RESPECTIVE
SUCCESSORS, ASSIGNS, AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS, SHAREHOLDERS,
DIRECTORS, EMPLOYEES, LOAN SERVICERS, ATTORNEYS, AGENTS AND PROPERTIES, PAST,
PRESENT AND FUTURE, AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY AND INDIVIDUALLY, THE “LENDER RELEASE PARTIES”), OF AND FROM ANY
AND ALL CLAIMS, CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS,
DAMAGES, DEBTS, LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE
WHATSOEVER, KNOWN OR UNKNOWN, WHETHER AT LAW, BY STATUTE OR IN EQUITY, IN
CONTRACT OR IN TORT, UNDER STATE OR FEDERAL JURISDICTION, AND WHETHER OR NOT THE
ECONOMIC EFFECTS OF SUCH ALLEGED MATTERS ARISE OR ARE DISCOVERED IN THE FUTURE,
WHICH THE BORROWER RELEASE PARTIES HAVE AS OF THE EFFECTIVE DATE OR MAY CLAIM TO
HAVE AGAINST THE LENDER RELEASE PARTIES ARISING OUT OF OR WITH RESPECT TO ANY
AND ALL TRANSACTIONS RELATING TO THE LOAN OR THE LOAN DOCUMENTS OCCURRING ON OR
BEFORE THE EFFECTIVE DATE, INCLUDING ANY LOSS, COST OR DAMAGE OF ANY KIND OR
CHARACTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR IN ANY WAY RESULTING
FROM THE ACTS, ACTIONS OR OMISSIONS OF THE LENDER RELEASE PARTIES OCCURRING ON
OR BEFORE THE EFFECTIVE DATE.  THE FOREGOING RELEASE IS INTENDED TO BE, AND IS,
A FULL, COMPLETE AND GENERAL RELEASE IN FAVOR OF THE LENDER RELEASE PARTIES WITH
RESPECT TO ALL CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION AND OTHER MATTERS
DESCRIBED THEREIN, INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY CLAIMS,
DEMANDS OR CAUSES OF ACTION BASED UPON ALLEGATIONS OF BREACH OF FIDUCIARY DUTY,
BREACH OF ANY ALLEGED DUTY OF FAIR DEALING IN GOOD FAITH, ECONOMIC COERCION,
USURY, OR ANY OTHER THEORY, CAUSE OF ACTION, OCCURRENCE, MATTER OR THING WHICH
MIGHT RESULT IN LIABILITY UPON THE LENDER RELEASE PARTIES ARISING OR OCCURRING
ON OR BEFORE THE EFFECTIVE DATE.  THE BORROWER RELEASE PARTIES UNDERSTAND AND
AGREE THAT THE FOREGOING GENERAL RELEASE IS IN CONSIDERATION FOR THE AGREEMENTS
OF LENDER CONTAINED HEREIN AND THAT THEY WILL RECEIVE NO FURTHER CONSIDERATION
FOR SUCH RELEASE.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           THE BORROWER RELEASE PARTIES WARRANT AND REPRESENT TO LENDER THAT
THE BORROWER RELEASED PARTIES HAVE NOT SOLD, ASSIGNED, TRANSFERRED, CONVEYED OR
OTHERWISE DISPOSED OF ANY CLAIMS WHICH ARE THE SUBJECT OF THIS SECTION.  THE
INCLUSION OF THIS PROVISION SHALL NOT BE DEEMED TO BE AN ADMISSION BY LENDER
THAT ANY SUCH CLAIMS EXIST.
 
12.          Ratification and Confirmation.
 
(a)           The Borrower Parties and Lender hereby expressly ratify, and
confirm (i) each of the Loan Documents, as may be applicable, and (ii) all
rights, assignments, liens, pledges, security interests, and obligations
thereunder, including, without limitation, the assignments, liens, pledges and
security interests of the Loan Documents, as if the acceleration of the Loan had
not occurred.  Notwithstanding the foregoing or any other provision hereof to
the contrary, nothing in this Agreement is intended to be, and shall not be
deemed or construed to be, a novation of the Note or the Loan Documents.
 
(b)           The Borrower Parties expressly acknowledge and agree that the Loan
remains outstanding and that Assignor remains, and Assignee is hereby, fully
bound by all of the terms and conditions of the Loan Documents as set forth
herein and therein.  Except as otherwise expressly set forth herein, nothing
contained in this Agreement shall be deemed to be or effect (a) any waiver or
release of any of the terms and conditions of the Note or any of the other Loan
Documents or of any existing or future defaults or events of default thereunder,
(b) an extension of time for the payment or performance of any obligation to be
performed on the part of the Borrower Parties or any other obligor thereunder,
or (c) any waiver or release of Lender’s rights to exercise any and all remedies
with respect thereto, or the effectiveness of any notices of intention to
accelerate, notices of acceleration, or acceleration given subsequent to the
execution of this Agreement.
 
13.           Further Assurances.  The Borrower Parties agree to execute any
instruments which, in the opinion of Lender, are necessary or desirable to
perfect such mortgages, deeds of trust, liens, security interests, assignments
and encumbrances.
 
14.           Lift of Bankruptcy Stay.  Notwithstanding any provision in the
Loan Documents to the contrary, in the event that any of the Borrower Parties
shall make application for or seek relief or protection under any of the
sections or chapters of the United States Bankruptcy Code (the “Code”), or in
the event that any involuntary petition is filed against any of the Borrower
Parties under any section of the Code, Lender shall thereupon be entitled to
immediate relief from any automatic stay imposed by Sec. 362 of the Code, or
otherwise, on or against the exercise of the rights and remedies otherwise
available to Lender pursuant to the Loan Documents and as otherwise provided by
law.
 
 
 

--------------------------------------------------------------------------------

 

15.         Conditions Precedent.
 
(a)          In addition to those conditions described elsewhere in this
Agreement, the following shall be conditions precedent to the effectiveness of
this Agreement:
 
(i)           Prior to or simultaneously with the execution of this Agreement,
the Borrower Parties shall have executed, or caused to be executed, and
delivered to Lender all documents required by Lender in connection with the
assignment, assumption and modification of the Loan contemplated hereby.
 
(ii)           Prior to or simultaneously with the execution of this Agreement,
the Borrower Parties shall furnish, or cause to be furnished, to Lender, at the
Borrower Parties’ expense, an endorsement (the “Endorsement”) to that certain
ALTA Loan Policy of Title Insurance No. 1764167 dated August 25, 2009 issued by
Stewart Title Guaranty Company in connection with the Loan, under which Lender
is currently the named insured (the “Title Policy”), which Endorsement must
amend the effective date of the Title Policy to be the Effective Date and must
show that the Title Policy is still in effect as to the Property and the lien of
the Security Instrument is unimpaired by this Agreement, which will be recorded
in the Records on the Effective Date.
 
(b)          If any of the foregoing conditions precedent (or any other
condition precedent set forth in this Agreement) fails to occur within the time
period specified, all provisions of this Agreement, except for the release of
the Lender Release Parties by the Borrower Release Parties contained in Section
11 of this Agreement, shall terminate and be of no further force or effect and
the Loan shall remain payable as if this Agreement had never been executed.  The
foregoing conditions precedent are for the sole benefit of Lender and may be
waived only by Lender by written agreement executed by Lender.
 
16.         OFAC.  The Borrower Parties hereby represents and warrants to Lender
that the Borrower Parties will not permit the transfer of any interest in the
Borrower Parties to any person or entity (or any beneficial owner of such
entity) who is listed on the specifically Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept.
25, 2001) and/or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of Office of Foreign
Asset Control, Department of the Treasury or pursuant to any other applicable
Executive Orders (such lists are collectively referred to as the “OFAC
Lists”).  The Borrower Parties will not knowingly enter into a lease with any
party who is listed on the OFAC Lists.  The Borrower Parties shall immediately
notify Lender if the Borrower Parties have knowledge that any member or
beneficial owner of any of the Borrower Parties are listed on the OFAC Lists or
(A) is indicted on or (B) arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  The Borrower Parties shall
immediately notify Lender if any of the Borrower Parties knows that any tenant
is listed on the OFAC Lists or (A) is convicted on, (B) pleads nolo contendere
to, (C) is indicted on or (D) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.  The Borrower Parties
further represent and warrant to Lender that none of the Borrower Parties are
currently on the OFAC List.  None of the Borrower Parties, any subsidiary of the
Borrower Parties or any affiliate of the Borrower Parties are (i) named on the
list of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or (ii) (A) an agency
of the government of a country, (B) an organization controlled by a country, or
(C) a person residing in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.pox/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person.  If the foregoing representation and warranty shall at
any time be or become untrue or incorrect during the term of the Loan, an Event
of Default shall be deemed to have occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
17.           No Waiver.  Except as expressly provided herein, the execution of
this Agreement by Lender does not and shall not constitute a waiver of any
rights or remedies to which Lender is entitled pursuant to the Loan Documents,
nor shall the same constitute a waiver of any Event of Default which may have
heretofore occurred or which may hereafter occur with respect to the Loan
Documents.
 
18.           Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.
 
19.           Governing Law.  THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAW OF THE STATE OF NEVADA WITHOUT GIVING EFFECT TO RULES
REGARDING CONFLICTS OF LAWS.
 
20.           Interpretation.  Within this Agreement, words of any gender shall
be held and construed to include any other gender, and words in the singular
number shall be held and construed to include the plural, unless the context
otherwise requires.  The section headings used herein are intended for reference
purposes only and shall not be considered in the interpretation of the terms and
conditions hereof.  The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
21.           Amendment.  The terms and conditions hereof may not be modified,
altered or otherwise amended except by an instrument in writing executed by all
of the Loan Parties.
 
22.           Entire Agreement.  THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE MODIFICATION OF THE LOAN AND
FULLY SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDING BETWEEN THE PARTIES
PERTAINING TO SUCH SUBJECT MATTER.
 
23.           Successors and Assigns.  The terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.
 
24.           WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT AGREES THAT
ANY SUIT, ACTION, OR PROCEEDING BROUGHT OR INSTITUTED BY ANY PARTY HERETO OR ANY
SUCCESSOR OR ASSIGN OF ANY PARTY ON OR WITH RESPECT TO THIS AGREEMENT, ANY OF
THE OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT, ANY OF THE LOAN
DOCUMENTS OR WHICH IN ANY WAY RELATES DIRECTLY OR INDIRECTLY TO THE OBLIGATIONS
UNDER THIS AGREEMENT, THE OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY EVENT, TRANSACTION OR OCCURRENCE
ARISING OUT OF OR IN ANY WAY CONNECTED THEREWITH, OR THE DEALINGS OF THE PARTIES
WITH RESPECT THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT A JURY. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION,
OR PROCEEDING. THE BORROWER PARTIES ACKNOWLEDGE AND AGREE THAT THIS PROVISION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT BETWEEN THE PARTIES HERETO AND
THAT LENDER WOULD NOT AGREE TO THE AGREEMENTS SET FORTH HEREIN IF THIS WAIVER OF
JURY TRIAL PROVISION WERE NOT A PART OF THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
 
25.           Relationship of Parties.  Nothing contained in this Agreement or
the Loan Documents constitutes or shall be construed as the formation of a
partnership, joint venture, tenancy-in-common, or any other form of
co-ownership, between Lender and the Borrower Parties or any other person or
entity or the creation of any confidential or fiduciary relationship of any kind
between the Lender and the Borrower Parties or any other person or entity. The
Borrower Parties acknowledge and agree that Lender has at all times acted and
shall at all times continue to be acting only as a lender to the Borrower
Parties within the normal and usual scope of activities of a lender.
 
26.           Severability.  If any clause or provision of this Agreement is
determined to be illegal, invalid or unenforceable under any present or future
law by the final judgment of a court of competent jurisdiction, the remainder of
this Agreement will not be affected thereby. It is the intention of the parties
that if any such provision is held to be illegal, invalid or unenforceable,
there will be added in lieu thereof by a court of competent jurisdiction a
provision as similar in terms to such provision as is possible and be legal,
valid and enforceable.
 
27.           Recitals.  The “Recitals” set forth at the beginning of this
Agreement are hereby acknowledged to be true and correct by the parties and are
incorporated into this Agreement.
 
28.           Conflicts.  Except as expressly modified pursuant to this
Agreement, all of the terms, covenants and provisions of the Loan Documents
shall continue in full force and effect.  In the event of any conflicts or
ambiguity between the terms, covenants and provisions of this Agreement and
those of the Loan Documents, the terms, covenants and provisions of this
Agreement shall prevail.
 
29.           Limited Liability.  Notwithstanding anything to the contrary
contained in this Agreement, or the Loan Documents, Assignee shall have no
personal liability for the liabilities and obligations under the Loan Documents,
except for the obligations arising after the Effective Date under the
Environmental Indemnity and except to the extent necessary and for the sole
purpose of subjecting Assignor’s interest in the Property to the lien of the
Security Interest.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Loan Parties have executed and delivered this Agreement
as of the Effective Date.


LENDER:
 
ASSIGNOR:
     
NJB MINING, INC.,
 
SHEA MINING & MILLING, LLC,
an Arizona corporation
 
a Nevada limited liability company
     
By:
/s/ Norman Bellamare
 
By:
/s/ Chris Boll
 
Norman Bellamare, its President
  Name: Chris Boll       Its: Managing Member                
ASSIGNEE:
               
STANDARD GOLD, INC.,
     
a Colorado corporation
               
By:
/s/ Alfred A. Rapetti
      Name: Alfred A. Rapetti       Its: Chief Executive Officer



LENDER ACKNOWLEDGMENT


State of Arizona
}
   
}  ss
 
County of Maricopa
}
 



This instrument was acknowledged before me on February ___, 2011 by Norman
Bellemare, as President of NJB Mining, Inc., an Arizona corporation.



   
   
   
(Signature of notarial officer)
     
(Seal, if any)
   



[Acknowledgments Continue on Next Page]


 
 

--------------------------------------------------------------------------------

 


ASSIGNOR ACKNOWLEDGMENT
  

STATE OF ______________
}
 
}  ss
COUNTY OF ___________
}



This instrument was acknowledged before me on February ____, 2011, by
_______________________________, as Managing Member of Shea Mining & Milling,
LLC, a Nevada limited liability company.



   
 
   
(Signature of notarial officer)
     
(Seal, if any)
   

 
ASSIGNEE ACKNOWLEDGMENT


STATE OF ______________
}
 
}  ss
COUNTY OF ___________
}



This instrument was acknowledged before me on February ____, 2011, by
_______________________________, as ______________________________ of Standard
Gold, Inc., a Colorado corporation.



   
 
   
(Signature of notarial officer)
     
(Seal, if any)
   


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


PROPERTY


All that certain real property situate in the County of Esmeralda, State of
Nevada, more particularly described as follows:


Township 3 North, Range 40 East, M.D.B.&M.


Section   2: SW ¼ of NW ¼; W ½ of SW ¼
Section   3: S ½ of NE ¼; SE ¼; SE ¼ of NW ¼; E ½ of SW ¼
Section 10: NE ¼; SE ¼; E ½ of NW ¼; E ½ of SW ¼
Section 11: W ½ of W ½; SE ¼ of NW ¼
Section 14: NW ¼ of NW ¼


Excepting therefrom that portion of the W ½ of the W ½ of said Section 11,
heretofore deeded to Southern California Edison Company, by a deed recorded
November 7, 1967 in Book 3-X of Deeds, page 164 as File No. 35538 Esmeralda
County, Nevada records and described as follows:


Beginning at a found lava rock 9 inches by 14 inches by 15 inches high set for
the Southwest corner of said Section 11, said Southwest corner of Section 11,
bears North 85°43'34" East along the South line of Section 10, Township 3 North,
Range 40 East, M.D.B. & M., from a lava rock mound set for the Southwest corner
of said Section 10, thence North 11°16'34" East 2512.91 feet to the true point
of beginning of this description; Thence North 83°30'00" East 300.00 feet;
Thence North 06°30'00" West 197.50 feet to a point hereinafter referred to as
Point "A"; Thence continuing North 06°30'00" West 252.50 feet; Thence South
83°30'00" West 300 feet; Thence South 06°30'00" East 450 feet to the true point
of beginning.


ASSESSOR’S PARCEL NUMBER:  06-111-08

 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


LITIGATION SCHEDULE


 
 

--------------------------------------------------------------------------------

 